19-2982
    Dunbar v. State of Connecticut


                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 7th day of December, two thousand twenty.

    PRESENT:
                GUIDO CALABRESI,
                ROBERT A. KATZMANN,
                RICHARD J. SULLIVAN,
                      Circuit Judges.
    _______________________________________

    Timolyn Deneen Dunbar,

                                Plaintiff-Appellant,

                       v.                                                 19-2982

    Marc Heinmiller, David Montini, Stephen Cowf,
    Kelly Billings, Shawn Musial, State of Connecticut,

                                Defendants-Appellees,

    Muzile,

                                Defendant.

    _______________________________________


    FOR PLAINTIFF-APPELLANT:                                       TIMOLYN DENEEN DUNBAR,
                                                                   pro se, Petersburg, VA.

                                                        1
FOR DEFENDANTS-APPELLEES:                                           MATTHEW B. BEIZER,
                                                                    Assistant Attorney General,
                                                                    for William Tong, Attorney
                                                                    General, State of
                                                                    Connecticut, Hartford, CT.

       Appeal from a judgment of the United States District Court for the District of Connecticut

(Meyer, J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-appellant Timolyn Deneen Dunbar, proceeding pro se, appeals from the district

court’s sua sponte dismissal of her amended complaint after she failed to respond to the court’s

order to show cause why this action should not be dismissed under Heck v. Humphrey, 512 U.S.

477, 486–87 (1994). 1 Under Heck, a plaintiff may not assert a § 1983 claim for damages for

“harm caused by actions whose unlawfulness would render a conviction or sentence invalid,”

unless the plaintiff first “prove[s] that the conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal authorized to make such

determination, or called into question by a federal court’s issuance of a writ of habeas corpus.”

Id. 2 We assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.




       1
          Dunbar also moves, in a motion styled as a motion for “judicial notice,” for leave to
proceed in forma pauperis. This motion is DENIED as unnecessary because the district court
granted in forma pauperis status and did not revoke it.
       2
        Unless otherwise indicated, in quoting cases, all internal quotation marks, alterations,
emphases, footnotes, and citations are omitted.

                                                2
        We review the sua sponte dismissal of a complaint de novo. See McEachin v. McGuinnis,

357 F.3d 197, 200 (2d Cir. 2004). While “we liberally construe pleadings and briefs submitted by

pro se litigants, reading such submissions to raise the strongest arguments they suggest,” McLeod

v. Jewish Guild for the Blind, 864 F.3d 154, 156 (2d Cir. 2017), pro se appellants must still comply

with Rule 28(a) of the Federal Rules of Appellate Procedure, which “requires appellants in their

briefs to provide the court with a clear statement of the issues on appeal,” Moates v. Barkley, 147

F.3d 207, 209 (2d Cir. 1998). We “normally will not . . . decide issues that a party fails to raise

in his or her appellate brief.”   Id.; see also LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d Cir.

1995) (“We need not manufacture claims of error for an appellant proceeding pro se . . . .”); Norton

v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998) (“Issues not sufficiently argued in the briefs are

considered waived and normally will not be addressed on appeal.”).

        Dunbar’s appellate brief addresses the reasons that she believes that the defendants violated

her rights. But it does not address the district court’s reasons for dismissal, namely that she failed

to respond to the court’s order to show cause why the initial complaint should not be dismissed

under Heck, and that the amended complaint appeared to be barred by the Heck doctrine for the

same reasons as the initial complaint.       Dunbar has thus waived any challenge to the district

court’s order.   See Moates, 147 F.3d at 209.

        We have considered all of Dunbar’s arguments on appeal and have found in them no

grounds for reversal. Accordingly, we AFFIRM the judgment of the district court and DENY

Dunbar’s motion for in forma pauperis status as unnecessary.


                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk of Court




                                                   3